           IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

NICHOLAS SHANTA SWIFT
ADC #191588                                              PLAINTIFF

v.                     No. 5:19-cv-174-DPM

DUSTY DODSON, Jail Administrator,
Dallas County Detention Center;
ORLANDO BREWER, Police/Intake
Officer, Fordyce Police Department; and
JOHN JONES, Officer, Dallas County
Detention Center                                     DEFENDANTS

                           JUDGMENT
     The complaint is dismissed without prejudice.

                                               {/
                               D.P. Marshall Jr.
                               United States District Judge
